DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and Terminal Disclaimers filed on 06/330/22. No claims have been amended, claims 21-23 have been canceled and new claim 24 has been added. Accordingly, claims 16-20 and 24 are pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer
Two Terminal Disclaimers filed on 06/30/22 are disapproved and have not been accepted. The terminal disclaimers do not comply with 37 CFR 1.321 because:
The applicant name listed on the TD form doesn't match with what's listed on the ADS. POA is missing. No additional fees are required with resubmission.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10): 
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerkes et al (US 20140031214) in view of Patzoldt et al (US 20110287935), Birthisel (8,163,672) and as evidenced by Mineral Technologies Inc, Vical 1000®. 

                                      Applicant’s claims
A herbicide delivery system comprising a solid carrier and a potassium salt of a herbicidal carboxylic acid coated onto the surface of the solid carrier, wherein the potassium salt of the herbicidal carboxylic acid is from about 0.1 gram acid equivalent per kilogram (g ae/kg) to about 100 g ae/kg of the total herbicide delivery system and the coated solid carrier is free flowing and does not cake during storage, wherein the herbicidal carboxylic acid is picloram, wherein the system further comprises aminocyclopyrachlor. 

Yerkes et al teach herbicidal compositions containing (a) a compound of formula I, a pyridine carboxylic acid or an agriculturally acceptable ester or salt thereof and (b) a synthetic auxin herbicide, e.g., 2,4-D, aminopyralid, dicamba, clopyralid, picloram K+, etc, or the carboxylate salt thereof. The said compositions provide control of undesirable vegetation (See abstract, [0003], [0007]-[0008], [0013], [0019], [0083] and [0126]). 
One embodiment of the disclosure includes methods of controlling undesirable vegetation comprising the step of applying a herbicidally effective amount of at least one mixture applied at a rate, expressed in gai/ha or gae/ha of clopyralid selected from the group of rates and ranges of rates consisting of, about 35, 50, from 35 to 50, (See [0039]).
The said compositions further comprise at least one agriculturally acceptable adjuvant or carrier. They can be solids, such as, for example, dusts, granules, water-dispersible granules, or wettable powders, etc, (See [0136]). Suitable solid carriers include but are not limited to talc, pyrophyllite clay, lime, calcium carbonate, Fuller's earth, and the like (See [0139]).  Suitable agricultural adjuvants and carriers include quaternary ammonium salt; organic acid, anionic surfactant, etc, (See [0137] and [0140]). The active agent may be mixed with a liquid carrier such as water (See [0138]). 
Yerkes et al further disclose that the concentration of the active ingredients in the said compositions is from about 0.0005 to 98 % by weight. In some embodiments, the concentration is from about 0.5 to 90 % percent (See [0143]).
Yerkes et al do not exemplify picloram potassium salt, lack a specific disclosure on the presence of aminocyclopyrachlor and the mixture being coated on the solid carrier. These are known in the art as taught by Patzoldt et al and, Birthisel. Yerkes et al and Birthisel are silent with regard to the shape of lime or limestone particles. This is known as evidenced by VICAL 1000®.

Patzoldt et al teach herbicidal compositions comprising a) a herbicide compound A which is selected from naptalam, the salts and esters thereof; and b) a herbicide compound B which is selected from dicamba, pyridinecarboxylic acid herbicides; and aminocyclopyrachlor, the salts and esters thereof (See abstract). Pyridinecarboxylic acid herbicides include e.g. aminopyralid, clopyralid, picloram, triclopyr and fluoroxypyr and their salts and their esters. Examples of suitable salts of aminopyralid, clopyralid, picloram, such as their potassium salts (See [0044]). 
Patzoldt et al’s particularly preferred compositions comprise at least one, e.g. 1, 2 or 3, further herbicide compounds C, which is/are selected from the group consisting of aminopyralid, clopyralid, picloram, the salts and esters thereof (See [0078] and [0093]). 
It is further disclosed that granules, e.g. coated granules, can be prepared by binding the active ingredients to solid carriers (See [0173]). Suitable carriers include limestone, lime and clay (See [0163]).

Birthisel teach a multiple effect plant growth promoting mixture that includes a plurality of granules, each containing an active agent effective in inhibiting an organism interfering with plant growth are intermixed with the fertilizer granules (See abstract).
	An active agent granule carrier particle need only be well sized for broadcast distribution and be inert towards the active agent coating. Typically, a base carrier particle has a size from 500 to 3000 microns (See col. 4, lines 43-50).
Specific examples of base carrier particles include: limestone particulate having a mean particle size of 1000 microns. Particulate is typically present from 0.1 to 99.9 total weight percent and preferably from 5 to 98 total weight percent. (See col. 4, lines 53-63). An active agent in solid or liquid form is present in or on an active agent granule. The active agent is added virtually without limit and includes any active agent solid or liquid active to inhibit an organism deleterious to the target plant and includes herbicide. The said active agents include carboxylic acids (See col. 5, lines 29-33). 
Birthisel discloses an active agent for application as a liquid coating onto a carrier particle (See col. 6, lines 54-61 and claim 9).  Active agent granules are optionally compounded with inner fillers, dust control and flow aids, solvents, surfactants, and/or other adjuvants, alone or in combination with up to several other active agents (See col. 7, lines 11-15). 

Evidenced By:
Mineral Technologies Inc provides product details of VICAL 1000® discloses that VICAL 1000® is screened high purity dedusted granules of limestone. The photo of the granules shows that said limestone granules are irregular in shape and that more than 80% of the said granules have a particle size of about 40 U.S. Mesh (i.e.  420 micron).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Yerkes et al, Patzoldt et al and Birthisel to arrive at the instant invention. It would have been obvious to do so because Yerkes et al teach granules of a solid inert carrier such as lime and two or more active agents, i.e herbicides to cause a preferentially advantageous effect on plants. Yerkes et al teach that suitable herbicides include picloram, clopyralid and aminocyclopyrachlor, a salt thereof and mixtures thereof. Patzoldt et al teach a herbicidal composition comprising two or more herbicides, especially as a coated granule wherein the herbicides include picloram and aminocyclopyrachlor and the solid carrier may be limestone. Birthisel teach plant growth composition mixtures wherein a liquid composition comprising one or more active agents such as herbicides are coated on a solid carrier particle such as limestone particles.
 As such it would have been obvious to one of ordinary skill in the art to have incorporated the potassium salt of the herbicides and aminocyclopyrachlor as suggested by Patzoldt et al and the limestone particles and the method of making the granules of Birthisel in the granule formulations of Yerkes et al with a reasonable expectation of success because Patzoldt et al teach that such combinations provide better herbicidal activity against harmful plants and Birthisel teach that such granules are easy to manufacture and effective in broadcast and application. 
  In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yerkes et al (US 20140031214) in view of Seltz et al (US 20130267417). 

                                      Applicant’s claims
A herbicide delivery system comprising a solid carrier and a potassium salt of a herbicidal carboxylic acid coated onto the surface of the solid carrier, wherein the potassium salt of the herbicidal carboxylic acid is from about 0.1 gram acid equivalent per kilogram (g ae/kg) to about 100 g ae/kg of the total herbicide delivery system and the coated solid carrier is free flowing and does not cake during storage, wherein the herbicidal carboxylic acid is picloram, wherein the system further comprises aminocyclopyrachlor and wherein the system is free of naptalam. 

Yerkes et al’s teachings are delineated above and incorporated herein. 

Yerkes et al do not exemplify a composition comprising picloram potassium salt and aminocyclopyrachlor and lack a specific disclosure on the mixture being coated on the solid carrier. These are known in the art as taught by Seitz et al. 

Seitz et al teach herbicidal compositions and a method for controlling unwanted vegetation where an herbicidal effective amount of the compositions comprising at least a benzoxazinone of formula I and a safener of formula II is allowed to act on plants, their seeds and/or their habitat (See title, abstract and [0029]). The said compositions further comprise herbicide(s) C (See [0159]). 
The said compositions also comprise auxiliaries including inert auxiliaries, solid carriers, surfactants, bactericides, etc, (See [0176]). Suitable carriers include liquid and solid carriers (See [0185]).
Solid carriers include kaolin, limestone, lime, chalk, cellulose powders, or other solid carriers (See [0187]). Granules, for example coated granules, impregnated granules and homogeneous granules, can be prepared by binding the active ingredients to solid carriers (See [0190]).
In a further embodiment, the active compounds can be applied by treating seed such as seed coating, seed film coating, seed multilayer coating, seed encrusting (See [0209]).
Seitz et al disclose an example wherein 0.5 parts by weight of active compound are ground finely and associated with 99.5 parts by weight of carriers. Current methods here are extrusion, spray-drying or the fluidized bed. This gives granules to be applied undiluted with an active compound content of 0.5% by weight (See [0205]).
One herbicidal C is the group of auxinic herbicide including picloram and its salts and esters, and aminocyclopyrachlor and its salts and esters (See [0338] and [0353]). Suitable salts of picloram include picloram potassium (See [0384]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Seitz et al with that of Yerkes et al to arrive at the instant invention. It would have been obvious to do so because Yerkes et al teach granules of a solid inert carrier such as lime and two or more active agents, i.e herbicides to cause a preferentially advantageous effect on plants. Yerkes et al teach that suitable herbicides include picloram or picloram potassium and aminocyclopyrachlor. Seitz et al also teach herbicidal compositions comprising a mixture of herbicidally active agents including picloram potassium and aminocyclopyrachlor wherein the mixture is coated on a solid carrier or a seed.  
 As such it would have been obvious to one of ordinary skill in the art to have combined the teachings of Seitz et al and Yerkes et al and to arrive the claimed compositions comprising a potassium salt of picloram and aminocyclopyrachlor coated on an inert solid carrier or seed for better application. 
  In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,098,342 in view of Patzoldt et al (US 20110287935). Although the claims at issue are not identical, they are not patentably distinct from each other because while the conflicting claims are not identical, the examined claims would have been obvious over the reference claims in view of Patzoldt et al.
Specifically, the instant claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid, picloram, coated on a solid carrier and aminocyclopyrachlor. The reference claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid coated on a solid carrier wherein the herbicidal carboxylic acid is picloram. Reference claim 3 states that the system further comprises aminopyralid. The difference is that the examined system comprises aminocyclopyrachlor while reference claimed system comprises aminopyralid. However as taught by Patzoldt et al, aminopyralid, and aminocyclopyrachlor, are interchangeable species (See [0047]). 
Thus, it would have been obvious to one of ordinary skill in the art to have chosen either herbicides for the same delivery system with a reasonable expectation of success.
 
Claims 16-20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,015,965. Although the claims at issue are not identical, they are not patentably distinct from each other because while the conflicting claims are not identical, the examined claims would have been obvious over the reference claims.
Specifically, the instant claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid, picloram, coated on a solid carrier and aminocyclopyrachlor. The reference claims are drawn to a method of controlling undesirable vegetation comprising contacting the vegetation or the locus thereof with, or applying to the soil to control or prevent the emergence of the vegetation, a herbicidally effective amount of a herbicide delivery system comprising a solid carrier and a potassium salt of a herbicidal carboxylic acid coated onto the surface of the solid carrier, wherein the herbicidal carboxylic acid is selected from the group consisting of aminopyralid, aminocyclopyrachlor, clopyralid, dicamba and picloram and mixtures thereof.
The difference is that the examined claims are drawn to the system comprises aminocyclopyrachlor and picloram, while the reference claims are drawn to a method of controlling vegetation by applying the claimed system. Thus, it would have been obvious to one of ordinary skill in the art to have recognized that the method of reference claims require the delivery system of the examined claims. Also, the claimed delivery system is applied to the vegetation to achieve the method of the reference claims. 
Response to Arguments
Applicant’s amendments to the claims filed on 06/30/22 have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s main argument is that Yerkes et al do not teach the potassium salt of picloram with sufficient specificity for one of ordinary skill in the art to select this compound for the claimed herbicidal composition. Specifically, Applicant points to paragraph [0008] of Yerkes as being mischaracterized by the Examiner.  
Applicant argues that “based on punctuation, the phrase “or its carboxylate potassium salt” modifies halauxifen-methyl (methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- methoxyphenyl)picolinate) only, not all of the synthetic auxin herbicides listed in ¶ [0008] as alleged by the Office. Only two of the various synthetic auxin herbicides listed in ¶ [0008] of Yerkes are specified potassium salts, while there are at least seven amine salts also listed in [0008]. Further, there is no reason to select the two potassium salts over any of the other options listed in Yerkes ¶ [0008]” (See Remarks, page 5).
The argument is not found persuasive because even if the term “its carboxylate potassium salt” is awarded only to the compound listed before it and not to the entire list of compounds, as Applicant recites, the paragraph renders the claims obvious because 1- picloram K+ is specifically disclosed as one compound (herbicide) for the formulations and 2- “or an geochemically acceptable salt, ester or carboxylate salt thereof of at least one of the aforementioned synthetic auxin herbicide” meets the claimed potassium salt of picloram, a synthetic auxin. 
Applicant also argues that “Yerkes ¶ [0019] does describe an embodiment in which the synthetic auxin herbicide in the mixture is picloram or picloram K+ salt. But again, there is no reason to select the potassium salt of picloram over picloram in ¶[0019]. Further, ¶ [0019] merely describes one of over fifty embodiments included in Yerkes. Yerkes at ¶ [0005]-[0058]. Of these over fifty embodiments, only five embodiments mention potassium salts of synthetic auxin herbicides” Applicant also argues that “Turning to ¶ [0126] of Yerkes, picloram K+ salt is indeed mentioned, but again it is merely one example of several described in ¶ [0126]. There is no indication that the picloram K+ salt is preferred over the other embodiments described in ¶ [0126], nor that the embodiments described in ¶ [0126] are preferred over any of the other embodiments described in Yerkes” (See Remarks, page 5).  
The above arguments are also not found persuasive. Yerkes et al clearly teach one or more embodiments wherein the herbicidal composition comprise picloram potassium. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355, F.2d 961, 148 USPQ 510, 510 (CCPA 1966). Additionally, the examiner directs attention to MPEP 2123(I) and (II):  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In this regard the courts have also held that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
As such, Yerkes et al teach multiple herbicides for the suitable and effective herbicidal compositions does not negate its teaching of picloram potassium as being one of them. in other words, teaching more is not a teaching away. Furthermore, the fact that Yerkes et al do not exemplify an herbicidal composition comprising picloram potassium does not negate the express teaching elsewhere in the reference that picloram potassium may also be formulated in the described compositions.
Thus, we conclude that based on the above, Yerkes et al teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success, see M.P.E.P. § 2143. 
It appears that the Applicant’s arguments are more geared towards an argument for an anticipatory rejection, while the rejections are under obviousness. In an obviousness rejection the question is not whether the claimed invention is taught exactly as claimed, but whether it would have been obvious to one of ordinary skill in the art in view of the teachings of the art as well as knowledge of one of ordinary skill in the art. See KSR, 82 USPQ2d at 1397.  
Regarding the solid carrier, Applicant argues that “While solid carriers are mentioned in Yerkes, they are merely included as one of a very long list of possible carriers described in ¶ [0136]-[0139], a significant number of which are not solid carriers. Yerkes provides no guidance for selecting solid carriers over any of the other carriers. Further, all of the examples in Yerkes relate to liquid compositions. Nothing in Yerkes would lead a person of ordinary skill in the art to develop a solid formulation over a liquid one, much less to coat a solid granule with a particular salt of a herbicidal carboxylic acid, and even less so to select a potassium salt” (See Remarks, page 6).
The above argument is not found persuasive. While the stated paragraphs [0136]-[0139] list a number of carriers, they are the carrier compounds. However, Yerkes et al disclose and is well known in the art, that typically carriers are either solid or liquid. In paragraph [0138], Yerkes et al disclose liquid carriers and in paragraph [0139], they disclose solid carriers. One of ordinary skill in the art has to choose from one or the other, which is very finite number of choices. One of the disclosed solid carriers is lime. Yerkes et al do not teach coating the solid carrier with the formulation. However, this is a well known technique in the filed of agrochemical as taught by Patzoldt et al, Birthisel or the newly cited reference Seitz et al. 
Next argument is that “the Office has failed to articulate an adequate rationale for why one of ordinary skill in the art would have selected the particular features from Yerkes (as opposed to any others), and combined them so as to arrive at the claimed composition. Rather, it appears that the Office is merely picking and choosing elements from Yerkes in an attempt to arrive at the composition recited in claim 1. Such an obvious analysis is improper because it is based on knowledge gleaned from Applicant's disclosure” (See remarks, page 6).
This argument is also not persuasive. The office action has clearly stated that Yerkes et al teach herbicidal compositions that may comprise one or more herbicides including picloram potassium, aminocyclopyrachlor, carriers and adjuvants and wherein the carrier may be solid including lime. The office has clearly showed that the modifications to the claimed formulations would have been obvious to one of ordinary skill in the art in view of the secondary references and the general knowledge available in the field.  
Regarding the argument of the picking and choosing elements from Yerkes et al and the obvious analysis being “based on knowledge gleaned from Applicant's disclosure”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant also argues that “Patzoldt describes herbicidal compositions comprising a herbicide compound A and a herbicide compound B, ….. Patzoldt describes that for each of b.1 — b.4 suitable salts can include their sodium salts, potassium salts, ammonium salts, or substituted ammonium salts. Patzoldt provides no guidance for selecting potassium salts of herbicidal carboxylic acids over the other options described therein” (See Remarks, page 6).
The above argument is not persuasive because the Office action did not rely on Patzoldt et al for its teaching of picloram potassium, although it is mentioned as one suitable herbicide. The rejection is based on Yerkes et al teaching picloram potassium as one suitable herbicidal compound and looks to Patzoldt et al and Birthisel for their teaching on solid carriers being coated. 
With regard to the Office Action’s explanation of Vical 1000 for its description of limestone granules, Applicant argues that “The Applicant is somewhat confused by these statements, as the active agent mixture being sprayed on a solid carrier and the particle size of the carrier are not included in any of claims” (See Remarks, page 7).
It is noted that the Speciation describes limestone chips as granules having a hard inert surface, irregular in shape having a particle size range of from about 400 to 1200 micron.  Specification also discloses that the formulation may be sprayed onto the said limestone chips. As such the action was relating the specifics disclosed by Vical 1000 to the claimed limestone chips and the teachings of Birthisel. 
Regarding the teachings of Birthisel, Applicant argues that “Birthisel provides no guidance for selecting limestone particulate over any of the other base carrier particles described in Birthisel, much less coating said particles with a particular salt of a herbicidal carboxylic acid, and even less so to select a potassium salt. Accordingly, Birthisel fails to overcome the deficiencies of Yerkes discussed above” (See Remarks, page 7).
The arguments are not persuasive for the same reasons stated above. The secondary refere4nce is not required to teach the main element of the claimed invention, but to remedy the deficiencies, or basically the reasons to modify the primary references’ s teachings. It is also noted again that teaching multiple solid carrier materials does not take away from Birthisel’s teaching that limestone is a suitable solid carrier. 
Regarding the rejection of claims under non-statutory double patenting over claims 1-11 of U.S. Patent No. 10,098,342 in view of Patzoldt, and claims 1-12 of U.S. Patent No. 10,015,965, Applicant states that “A Terminal Disclaimer has been filed along with this submission” (See Remarks page 8).
The submitted Terminal Disclaimers have not been accepted and not entered (See above). As such the rejection are maintained. 

Claims 16-20 and 24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616